IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DARRELL PUTNAM,                            §
                                             §   No. 714, 2014
        Defendant Below,                     §
        Appellant,                           §
                                             §
        v.                                   §   Court Below: Superior Court
                                             §   of the State of Delaware,
  STATE OF DELAWARE,                         §   in and for Kent County
                                             §   Cr. ID 1308008865
        Plaintiff Below,                     §
        Appellee.                            §

                           Submitted: March 25, 2015
                             Decided: March 27, 2015

                                    ORDER

      This 27th day of March 2015, it appears to the Court that, on March 10,

2015, the Chief Deputy Clerk issued a notice to appellant to show cause why this

appeal should not be dismissed for his failure to file his opening brief and appendix

in this matter. The appellant has failed to respond to the notice to show cause

within the required ten-day period; therefore, dismissal of this action is deemed to

be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the within appeal is

DISMISSED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice